DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 18 January 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-19 have been rejected.
4.  Claim 20 has been allowed.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 18 June 2019 and 18 January 2021.
Claim Objections
6.  Claims 9 and 20 are objected to because of the following informalities:  punctuation.  There is no colon after the word “comprising” and “including”, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claims 1, 2, 4, 5, 9, 10, 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al U.S. Patent No. 9,280,773 B1 (hereinafter Evans) in view of Roth et al U.S. Patent No. 9,853,979 B1 (hereinafter Roth).
As to claim 1, Evans discloses a method of synchronizing data between an online data source and a client application, the method comprising: 
downloading, with the client application, the protected data set included in the shared data space from the online data source to the client application re-downloading a public data set included in the shared data space (i.e. downloading of protected content) [column 16, lines 22-40]; and 
after downloading the protected data set, synchronizing the shared data space, including the protected data set and the public data set, between the online data source and the client application (i.e. content is securely synchronized to one or more servers or other computers) [column 16, lines 22-40]. 
Evans does not teach that in response to a change in a permission associated with a user to a protected data set included in a shared data space of the online data source, receiving, with the client application associated with the user, a protected data synchronization token issued by the online data source associated with the protected data set.  Evans does not teach the protected data synchronization token and the stored data space synchronization token.
Roth teaches in response to a change in a permission associated with a user to a protected data set included in a shared data space of the online data source, receiving, with the client application associated with the user, a protected data synchronization token issued by the online data source associated with the protected data set (i.e. in response to a policy change a token is sent out) [column 44, lines 46-67].  Roth teaches the protected data synchronization token and the stored data space synchronization token [column 44, lines 46-67].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Evans so that in response to a change in a permission associated with a user to a protected data set included in a shared data space of the online data source, receiving, with the client application associated with the user, a protected data synchronization token issued by the online data source associated with the protected data set.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Evans by the teaching of Roth because it overcomes the issue of waiting for configuration changes to take effect through a distributed system which may be inconvenient for users of the distributed system [column 1, lines 6-20].
As to claim 2, Evans teaches the method of claim 1, further comprising, providing authenticating information, from the client application to the online data source, prior to receiving the protected data synchronization token (i.e. using a password) [column 10, lines 5-27]. 
As to claim 4, Roth teaches the method of claim 1, wherein downloading the protected data set includes downloading a new protected data set included in the shared data space, wherein the change in permission includes the user being granted permission to access the new protected data set and wherein the protected data synchronization token includes an identifier of the new protected data set (i.e. based on the data stored in the token) [column 42, lines 36-67]. 
As to claim 5, Roth teaches the method of claim 1, wherein synchronizing the shared data space includes synchronizing the shared data space using the stored data space synchronization token and the protected data synchronization token [column 41 line 54 to column 42 line 3]. 
As to claim 9, Evans discloses a system for synchronizing data between an online data source and a client application, the system comprising: 
a user device including a memory storing the client application and an electronic processor configured to execute the client application to [column 7 line 66 to column 8 line 12]
download the first data set included in the shared data space from the online data source to the client application u without re-downloading a second data set included in the shared data space (i.e. downloading of protected content) [column 16, lines 22-40], and 
after downloading the first data set, synchronize the shared data space, including the first data set and the second data set, between the online data source and the client application (i.e. content is securely synchronized to one or more servers or other computers) [column 16, lines 22-40]. 
Evans does not teach that in response to a change in a permission associated with a user to a first data set included in a shared data space of the online data source, receive a data synchronization token from the online data source associated with the first data set.  Evans does not teach using a data synchronization token for downloading.  Evans does not teach using a stored data space synchronization token and the data synchronization token associated with the first data set.
Roth teaches that in response to a change in a permission associated with a user to a first data set included in a shared data space of the online data source, receive a data synchronization token from the online data source associated with the first data set (i.e. in response to a policy change a token is sent out) [column 44, lines 46-67].  Roth teaches using a data synchronization token for downloading [column 44, lines 46-67].  Roth teaches using a stored data space synchronization token and the data synchronization token associated with the first data set [column 44, lines 46-67].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Evans so that in response to a change in a permission associated with a user to a first data set included in a shared data space of the online data source, received a data synchronization token from the online data source associated with the first data set.  A data synchronization token would have been used for downloading.  A stored data space synchronization token and the data synchronization token would have been associated with the first data set.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Evans by the teaching of Roth because it overcomes the issue of waiting for configuration changes to take effect through a distributed system which may be inconvenient for users of the distributed system [column 1, lines 6-20].
As to claim 10, Evans teaches the system of claim 9, wherein the electronic processor is further configured to provide authenticating information to the online data source prior to receiving the data synchronization token (i.e. using a password) [column 10, lines 5-27]. 
As to claim 12, Evans teaches the system of claim 9, wherein the electronic processor is configured to download the first data set by downloading a new data set included in the shared data space, wherein the change in permission includes the user being granted permission to access the new data set and wherein the data synchronization token includes an identifier of the new data set (i.e. based on the data stored in the token) [column 42, lines 36-67].
As to claim 16, Evans teaches the system of claim 9, wherein the first data set is a protected data set and the second data set is a public data set (i.e. public and private data) [column 10, lines 5-27]. 
As to claim 17, Evans teaches the system of claim 9, wherein at least a portion of at least one of the first data set and the second data set is encrypted (i.e. encrypted content) [abstract]. 
8.  Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al U.S. Patent No. 9,280,773 B1 (hereinafter Evans) and Roth et al U.S. Patent No. 9,853,979 B1 (hereinafter Roth) as applied to claims 2 and 10 above, and further in view of Salloum US 2019/0116494 A1.
As to claim 3, the Evans-Roth combination does not teach the method of claim 2, wherein providing authenticating information includes completing multi-factor authentication. 
Salloum teaches providing authenticating information includes completing multi-factor authentication [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth combination so that the providing of authenticating information would have included completing multi-factor authentication.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth combination by the teaching of Salloum because the authentication may become more secure and less vulnerable to attacks by unauthorized parties [abstract].
As to claim 11, the Evans-Roth combination does not teach the system of claim 10, wherein the authenticating information includes multi-factor authentication.
Salloum teaches providing authenticating information includes completing multi-factor authentication [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth combination so that the providing of authenticating information would have included completing multi-factor authentication.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth combination by the teaching of Salloum because the authentication may become more secure and less vulnerable to attacks by unauthorized parties [abstract].
9.  Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al U.S. Patent No. 9,280,773 B1 (hereinafter Evans) and Roth et al U.S. Patent No. 9,853,979 B1 (hereinafter Roth) as applied to claims 1 and 9 above, and further in view of Tung et al U.S. Patent No. 10,606,576 B1 (hereinafter Tung).
As to claim 6, the Evans-Roth combination does not teach the method of claim 1, wherein synchronizing the shared data space includes identifying changes made to the shared data space since a previous synchronization and applying the changes to a locally-stored copy of the shared data space. 
Tung teaches that synchronizing the shared data space includes identifying changes made to the shared data space since a previous synchronization and applying the changes to a locally-stored copy of the shared data space (i.e. server-side storage and synchronization component may return the final state to devices to apply the final state to the local caches thereby incorporating any changes received from other users) [column 7, lines 13-27].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth combination so that synchronizing the shared data space would have included identifying changes made to the shared data space since a previous synchronization and applying the changes to a locally-stored copy of the shared data space.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth combination by the teaching of Tung because a cloud collaboration platform may enhance workflows, save time, and promote teamwork and user satisfaction [column 1, lines 29-39].
As to claim 13, the Evans-Roth combination does not teach the system of claim 9, wherein the electronic processor is configured to synchronize the shared data space by identifying changes made to the shared data space since a previous synchronization and applying the changes to a locally-stored copy of the shared data space. 
Tung teaches that synchronizing the shared data space includes identifying changes made to the shared data space since a previous synchronization and applying the changes to a locally-stored copy of the shared data space (i.e. server-side storage and synchronization component may return the final state to devices to apply the final state to the local caches thereby incorporating any changes received from other users) [column 7, lines 13-27].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth combination so that synchronizing the shared data space would have included identifying changes made to the shared data space since a previous synchronization and applying the changes to a locally-stored copy of the shared data space.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth combination by the teaching of Tung because a cloud collaboration platform may enhance workflows, save time, and promote teamwork and user satisfaction [column 1, lines 29-39].
10.  Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al U.S. Patent No. 9,280,773 B1 (hereinafter Evans), Roth et al U.S. Patent No. 9,853,979 B1 (hereinafter Roth) and Tung et al U.S. Patent No. 10,606,576 B1 (hereinafter Tung) as applied to claims 6 and 13 above, and further in view of Johnston US 2004/0236795 A1.
As to claim 7, the Evans-Roth-Tung combination does not teach the method of claim 6, wherein applying the changes includes applying changes made to the protected data set while the protected data set was being downloaded. 
Johnston teaches that applying the changes includes applying changes made to the protected data set while the protected data set was being downloaded (i.e. downloading of a requested file may be changed or updated during the download procedure) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth-Tung combination so that applying the changes would have included applying changes made to the protected data set while the protected data set was being downloaded.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth-Tung combination by the teaching of Johnston because it allows for updates to be delivered during a download [0006].
As to claim 14, the Evans-Roth-Tung combination does not teach the system of claim 13, wherein the electronic processor is configured to apply the changes by applying changes made to the first data set while the first data set was being downloaded. 
Johnston teaches that applying the changes includes applying changes made to the protected data set while the protected data set was being downloaded (i.e. downloading of a requested file may be changed or updated during the download procedure) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth-Tung combination so that applying the changes would have included applying changes made to the protected data set while the protected data set was being downloaded.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth-Tung combination by the teaching of Johnston because it allows for updates to be delivered during a download [0006].
11.  Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al U.S. Patent No. 9,280,773 B1 (hereinafter Evans) and Roth et al U.S. Patent No. 9,853,979 B1 (hereinafter Roth) as applied to claim 1 above, and further in view of Chen US 2018/0103311 A1.
As to claim 8, the Evans-Roth combination does not teach the method of claim 1, further comprising storing the data space synchronization token before downloading the protected data set. 
Chen teaches storing the data space synchronization token before downloading the protected data set (i.e. token stored in device prior to downloading data) [0021]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth combination so that the data space synchronization token would have been stored before downloading the protected data set. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth combination by the teaching of Chen because by having a token stored and encrypted it provides more security in downloading files [0009].
12.  Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al U.S. Patent No. 9,280,773 B1 (hereinafter Evans), Roth et al U.S. Patent No. 9,853,979 B1 (hereinafter Roth), Tung et al U.S. Patent No. 10,606,576 B1 (hereinafter Tung) and Johnston US 2004/0236795 A1 as applied to claim 14 above, and further in view of Chen US 2018/0103311 A1.
As to claim 15, the Evans-Roth-Tung-Johnston combination does not teach the system of claim 14, wherein the electronic processor is further configured to store the data space synchronization token before downloading the first data set. 
Chen teaches storing the data space synchronization token before downloading the protected data set (i.e. token stored in device prior to downloading data) [0021]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth-Tung-Johnston combination so that the data space synchronization token would have been stored before downloading the protected data set. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth-Tung-Johnston combination by the teaching of Chen because by having a token stored and encrypted it provides more security in downloading files [0009].
13.  Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al U.S. Patent No. 9,280,773 B1 (hereinafter Evans) and Roth et al U.S. Patent No. 9,853,979 B1 (hereinafter Roth) as applied to claim 9 above, and further in view of Lin US 2014/0380426 A1.
As to claim 18, the Evans-Roth combination does not teach the system of claim 9, wherein at least one of the first data set and the second data set includes a plurality of layers of data requiring different levels of authentication. 
Lin teaches that at least one of the first data set and the second data set includes a plurality of layers of data requiring different levels of authentication (i.e. different layers of data that require different level of authentications and verification) [0030].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth combination so that at least one of the first data set and the second data set would have included a plurality of layers of data requiring different levels of authentication.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth combination by the teaching of Lin because it helps avoid redundant, labor intensive and error prone way of a user needing to enter user name and password again and again [0006].
14.  Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al U.S. Patent No. 9,280,773 B1 (hereinafter Evans) and Roth et al U.S. Patent No. 9,853,979 B1 (hereinafter Roth) as applied to claim 9 above, and further in view of Fletcher et al US 2014/0143836 A1 (hereinafter Fletcher).
As to claim 19, the Evans-Roth combination does not teach the system of claim 9, wherein at least one of the first data set and the second data set includes a layer of data including a plurality of scopes, wherein each of the plurality of scopes requires a different level of authentication. 
Fletcher teaches that at least one of the first data set and the second data set includes a layer of data including a plurality of scopes, wherein each of the plurality of scopes requires a different level of authentication [0032]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth combination so that at least one of the first data set and the second data set would have included a layer of data including a plurality of scopes, wherein each of the plurality of scopes required a different level of authentication. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Evans-Roth combination by the teaching of Fletcher because it helps define how to handle a scope that includes data attributes of different levels of sensitivity [0010].
Allowable Subject Matter
15.  Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to independent claim 20 is Chauhan et al US 2020/0145425 A1 (hereinafter Chauhan) and Ruggiero et al US 2018/0004972 A1 (hereinafter Ruggiero).  Chauhan is directed to a method for revoking access to a network application on a client device [abstract].  Ruggiero is directed to a system for accessing data that includes an interface and a processor [abstract].  Chauhan teaches receiving a notification of one or more revoking actions based at least on a policy [abstract].  Ruggiero teaches deleting tokens [0041] and deleting sensitive data [0042].  However, none of the prior art discloses, teaches or fairly suggest the limitations of performing in response to a revocation notice “deleting the protected data synchronization token”, “deleting the protected data set from a locally-stored copy of the shared data space without deleting a public data set from the locally-stored copy of the shared data space” and “after deleting the protected data set, synchronizing the shared data space, including the public data set and excluding the protected data set, between the online source and the client application using a stored data space synchronization token”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
16.  The following references have been considered relevant by the examiner:
A.  Sanso US 2016/0337369 A1 directed to controlling access to content include an authentication process that provides for increased speed by reducing, or eliminating in some cases, steps in the authentication process [abstract].
B.  Otsubo US 2019/0394163 A1 directed to managing access of one or more files at a web server [abstract].
C.  Ruppin et al US 2014/0053227 A1 directed to detecting a file content update on a first client computer system, the file to be synchronized on a plurality of different types of client computer systems in a plurality of formats [abstract].
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492